The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to communication of December 16, 2021.  By amendment of December 16, 2021, the Applicant amended claims 1-3, 8, 10, 11, 12, 17 and added new claims 19-20 to emphasize the distinguishable features of the instant invention and filed a Terminal Disclaimer to address the outstanding double patenting rejection. Therefore, claims 1 to 20 are currently active in the application and in condition for allowance. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 2, 2020 was filed after the first action on merits in the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on December 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,816,800 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
None of the references of the record show the limitations of claims 1, 10 and 19: “An electronic device comprising: a display; a camera; a memory; and a processor configured to: in response to detecting a predetermined response characteristic of an eye of a user included in one or more of images captured using the camera during reproduction of a first content, acquire a content feature included in at least one content frame corresponding to a time period for of the first content relative to a time point at which the predetermined response characteristic is detected; train a user model for controlling ¢he-reproduction of a content by associating the predetermined response characteristic and the acquired content feature; identify a content feature in a second content during reproduction of the second content; in response to identifying that the content feature in the second content, identify the response characteristic of the eye of the user corresponding to the identified content feature using the user model; and control the reproduction of the second content based on the identified response characteristic of the eye of the user.”,  as also illustrated in flow-charts Figure 13 and described in paragraphs [0159-0174] of the instant published application US Patent Publication 2021/0033873 A1. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692